Citation Nr: 1822667	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2002 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran had also initiated an appeal of the rating assigned for panic disorder, indicating he believed a 40 or 50 percent rating was warranted.   An August 2015 DRO decision increased the rating to 50 percent, effective November 23, 2010, which was considered a total grant of that benefit sought.  Accordingly, that issue has not been certified on appeal to the Board, and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had hypertension since his separation from service.  He alternately contends that his current hypertension is secondary to his service-connected panic disorder and unspecified trauma and stressor related disorder.

The Veteran's complete service treatment records (STRs) are unavailable.  His claims file includes a memorandum indicating that his STRs were established to be partially unavailable.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist. The United States Court of Appeals for Veterans Claims (CAVC) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  [However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).]

The Veteran has asserted he has had high blood pressure symptoms since his separation from service, particularly during flare-ups of his service-connected psychiatric disability (and is competent to report prior findings of elevated blood pressure).  Given the heightened duty to assist that applies because STRs are lost, the "low threshold" standard [for when an examination is necessary] endorsed by CAVC in McLendon is met.  The questions presented (whether the record supports the Veteran's allegations of continuous hypertension symptoms and whether such disability may be secondary to his service-connected disability) are medical questions, and an examination to secure opinions that addresses these questions is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension, and in particular whether or not it is related (was caused or aggravated by) his service-connected psychiatric disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or greater probability) that hypertension was incurred in the Veteran's active duty service?  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that manifestations of his current hypertension first appeared in service and have persisted ever since (in that regard the provider should elicit from the Veteran an account of all occasions postservice when blood pressure measurement revealed elevation. .  

(b) If hypertension is determined to not have become manifest in service and persisted, please opine further whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) his service-connected psychiatric disability?  The opinion must address aggravation.  The examiner should specifically address the Veteran's reports of more severe elevations of blood pressure when he is under stress.

(c) If the opinion is to the effect that the Veteran's hypertension was not caused or aggravated by his service or service-connected disability, please identify the etiology considered more likely.
  
The examiner must explain rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

